Title: To Alexander Hamilton from Stephen Simmons, 24 October 1799
From: Simmons, Stephen
To: Hamilton, Alexander


          
            Sir,
            Trenton New Jersey October 24th. 1799
          
          I have received your letter of the 22d. inst. Honouring me with the Appointment of Pay Master to the regiment of Dragoons which I with pleasure accept, and shall immediately enter into the Bonds required by law, and proceed to the execution of the duties of my Office.
          I have the honour to be Sir with great respect Your Obt. Servt.
          
            Stephen G. Simmons
            Lieut L Dragoons
          
          Major Genl. Hamilton
        